[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
After review of the file in this case I have decided that this case and the companion case (Tony Senes, PPA v. Town of Trumbull, CV88-0248234S) should be referred to Judge Spear for the following reasons:
(1) The file in the other case could not be located when the motion for summary judgment was heard.
(2) Judge Spear filed a memorandum of decision in the other case, and the memorandum on the prior motion for summary judgment in this case only refers to the memorandum in the other case, so the basis for the prior denial of the motion is unclear.
(3) A ruling on the motion for summary judgment in this case may contradict the prior decision of Judge Spear, and the "law of the case" rule, which should only occur if there is a compelling reason.
(4) It is unclear from the file exactly whether, why and to what extent Judge Spear has authorized the defendant to present a second motion for summary judgment on issues previously raised and decided.
ROBERT A. FULLER, JUDGE